The opinion of the court was delivered by
Rogers, J.
Two objections have been made to the admission of the treasurer’s deed in evidence. That the treasurer commenced his sales of unseated lands in 1818, and before two years had elapsed from the commencement of the sale in 1816. And that no warrant had been issued by the commissioners to the treasurer, commanding him to sell the unseated lands.
*500The first question has been already disposed of in Hyner v. Coryell, decided at the last term in Sunbury, and not jet reported.
In the second section of the act of the 3d April, 1804, the commissioners of the county are directed to issue their warrants, under their hands and seals of office, directed to the sheriff or coroner, commanding him to make public sale of .the whole, or any part of such tracts'of unseated land, as he may find necessary for the payment of ¡taxes. ' !
The act of the 13th March, 1815, which repeals so much of the act of the 3d April, 1804, as it alters and supplies, devolves these duties on the treasurer. The first section enacts that the treasurers in the respective counties, &c. shall be, and they are hereby respectively authorised and directed to commence on the second Monday in June, in the year one thousand eight hundred and sixteen, and at the expiration of every two years thereafter, &c. to make public sale of the whole or part, &c. as will pay the arrearages of taxes. It would seem to be the intention.of the legislature by this enactment, to simplify the process of sale; for that, which under the act of 1804, was the duty of the commissioners, and the sheriff or coroner, is authorised and directed to be done by the treasurer alone. A warrant from the commissioners which was before in terms required, has been dispensed with. The treasurer derives his powers from the act itself, which is his warrant, commanding him, without the intervention of any other authority to sell, and fixing the times of sale biennially, commencing the second Monday of June, 1816. And from this construction, no inconvenience can result, as the treasurer possesses all the information necessary for the proper discharge of the duties imposed upon him, and must be supposed to be perfectly acquainted with the whole fiscal concerns of the county. The act of the 13th March 1815, in which respect it alters and supplies the act of 1804, vests the treasurer with the control of the whole process for the sale of unseated lands for payment of taxes, and we are not to suppose that the powers conferred upon him will be abused for purposes of private gain.
The two first errors having been properly abandoned, it is the opinion of the court that the judgment be affirmed.
Judgment affirmed.